Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of a semiconductor storage device including a plurality of first signal lines divided into a plurality of groups respectively including m (m is an integer equal to or larger than 2) first signal lines; a plurality of second signal lines; a memory cell array including a plurality of memory cells provided to correspond to respective intersections of the first signal lines and the second signal lines; a plurality of global signal lines provided to respectively correspond to the first signal lines included in one or a plurality of the groups, the global signal lines including a selected global signal line configured to transmit a selection voltage and a non-selected global signal line configured to transmit a non-selection voltage; a plurality of selection signal lines provided to respectively correspond to the groups, one of the selection signal lines being connected to gate electrodes of the first transistors included in a corresponding one of the groups in common; and a plurality of second transistors connected between the first signal lines that respectively belong to adjacent two of the groups, wherein when one of the first signal lines is electrically connected to the selected global signal line as a selected first signal line, the first transistors corresponding to one of the groups which includes the selected first signal line are in a conducting state, and one of the second transistors which is connected to the selected first signal line is in a non-conducting state, as in the context of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571) 270-7435.  The examiner can normally be reached on Monday-Thursday, 10am-6pm, Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARVIN PAYEN/Primary Examiner, Art Unit 2816